Exhibit 10.1

BOARD REPRESENTATION AGREEMENT

THIS AGREEMENT, dated as of June 26, 2006 (the “Agreement”), is by and between
Carreker Corporation, a Delaware corporation (the “Company”), Riley Investment
Management, LLC (“Riley Management”), SACC Partners LP (“SACC”), and Bryant R.
Riley (“Riley”), (Riley Management, SACC, and Riley are referred to collectively
as the “Riley Parties”). This Agreement shall not apply to B. Riley & Co., Inc.
with respect to client accounts, subject to the last sentence of Section 3(d).

WHEREAS, the Riley Parties are, in the aggregate, the beneficial owners of
2,482,039 shares of common stock, par value $0.01 per share, of  the Company
(the “Common Stock”), constituting approximately 9.76% of the outstanding Common
Stock of the Company (the “Shares”);

WHEREAS, the Riley Parties have filed a Schedule 13D with the Securities and
Exchange Commission (the “SEC”) on June 16, 2006 with respect to their ownership
of shares of the Company;

WHEREAS, in lieu of separately pursuing other actions to obtain board
representation with the Company, the Riley Parties desire that Riley be
appointed to the Board of Directors of the Company to fill the vacancy of a
resigning director;

WHEREAS, the Governance and Nominating Committee of the Board of Directors (the
“Nominating Committee”) has evaluated the candidacy of Riley consistent with the
criteria set forth in the Company’s Corporate Governance Guidelines and, subject
to the terms and conditions set forth in this Agreement, has recommended to the
Board of Directors the appointment of Riley to fill the unexpired term of the
resigning director;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.             REPRESENTATIONS.


(A)  BINDING AGREEMENT; AUTHORITY. THE COMPANY HEREBY REPRESENTS AND WARRANTS
THAT THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
COMPANY AND IS A VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS. EACH OF THE RILEY PARTIES
REPRESENTS AND WARRANTS THAT THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY SUCH PERSON AND IS A VALID AND BINDING OBLIGATION OF SUCH
PERSON, ENFORCEABLE AGAINST SUCH PERSON IN ACCORDANCE WITH ITS TERMS.


(B)  SHARE OWNERSHIP OF COMMON STOCK. EACH OF THE RILEY PARTIES HEREBY
REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF, IT AND ITS AFFILIATES AND
ASSOCIATES (AS SUCH TERMS ARE HEREINAFTER DEFINED) ARE THE “BENEFICIAL OWNERS”
(AS SUCH TERM IS HEREINAFTER DEFINED) OF AN AGGREGATE OF 2,482,039 SHARES OF
COMMON STOCK (THE “SHARES”), AND THAT NEITHER IT NOR ITS AFFILIATES OR
ASSOCIATES BENEFICIALLY OWNS, OR HAS ANY RIGHTS, OPTIONS OR AGREEMENTS TO
ACQUIRE OR VOTE, ANY OTHER SHARES OF COMMON STOCK OR ANY OTHER CAPITAL STOCK OR
OTHER SECURITIES OF THE COMPANY.


(C)  DEFINED TERMS. FOR PURPOSES OF THIS AGREEMENT, THE TERMS “AFFILIATE” AND
“ASSOCIATE” SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN RULE 12B-2
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER EXCHANGE
ACT. FOR PURPOSES OF THIS AGREEMENT, THE TERMS “BENEFICIAL OWNER” AND
“BENEFICIALLY OWN” SHALL HAVE THE SAME MEANINGS AS SET FORTH IN RULE 13D-3
PROMULGATED BY THE SEC UNDER THE EXCHANGE ACT EXCEPT THAT A PERSON SHALL ALSO BE
DEEMED TO BE THE BENEFICIAL OWNER OF ALL SHARES OF COMMON STOCK WHICH SUCH
PERSON HAS THE RIGHT TO ACQUIRE PURSUANT TO THE EXERCISE OF ANY RIGHTS IN
CONNECTION WITH ANY SECURITIES OR ANY AGREEMENT, REGARDLESS OF WHEN SUCH RIGHTS
MAY BE EXERCISED AND WHETHER THEY ARE CONDITIONAL.


2.             DIRECTOR.


(A)  APPOINTMENT OF DIRECTOR. THE RILEY PARTIES AND THE COMPANY AGREE THAT UPON
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES, THE BOARD OF
DIRECTORS OF THE COMPANY WILL IMMEDIATELY APPOINT RILEY (THE “RILEY APPOINTEE”)
AS A CLASS III DIRECTOR OF THE BOARD OF DIRECTORS (WITH THE REMAINING TERM OF
SUCH DIRECTORSHIP EXPIRING AT THE COMPANY’S 2007 ANNUAL MEETING OF
STOCKHOLDERS). THE RILEY APPOINTEE HEREBY AGREES TO SERVE AS A DIRECTOR UPON
SUCH APPOINTMENT AND AGREES THAT HE SHALL BE BOUND BY THE TERMS AND CONDITIONS
OF THE COMPANY’S INSIDER TRADING POLICY, ITS


--------------------------------------------------------------------------------





CODE OF ETHICS AND BUSINESS CONDUCT, ITS CORPORATE GOVERNANCE GUIDELINES AND ALL
OTHER POLICIES APPLICABLE TO THE COMPANY’S DIRECTORS.


(B)  RE-NOMINATION OF DIRECTOR. AT THE REQUEST OF SACC, THE RILEY APPOINTEE
SHALL BE CONSIDERED BY THE COMPANY’S NOMINATING COMMITTEE FOR NOMINATION FOR
ELECTION AS A DIRECTOR OF THE COMPANY, FOR THE SEAT THEN HELD BY HIM, AT THE
ELECTION TO BE HELD AT THE COMPANY’S 2007 ANNUAL MEETING ON THE SAME BASIS AS
ALL OTHER SERVING DIRECTORS OF THE COMPANY ARE CONSIDERED FOR NOMINATION.
HOWEVER, NEITHER THE NOMINATING COMMITTEE NOR THE COMPANY SHALL BE UNDER ANY
OBLIGATION TO NOMINATE THE RILEY APPOINTEE FOR ELECTION TO THE BOARD OF
DIRECTORS AT SUCH TIME.


(C)  RIGHTS AND DUTIES AS DIRECTOR. THE RILEY APPOINTEE SHALL BE ACCORDED THE
SAME RIGHTS AND PRIVILEGES AND ACCESS TO INFORMATION AS THE OTHER DIRECTORS OF
THE COMPANY AND SHALL PERFORM ALL THE DUTIES OF A DIRECTOR OF THE COMPANY AND
SHALL COMMIT THE REQUISITE TIME AND ATTENTION THERETO ON THE SAME BASIS AS THE
OTHER DIRECTORS.


(D)  COMPENSATION. THE RILEY APPOINTEE SHALL BE COMPENSATED FOR HIS SERVICE AS A
DIRECTOR AND SHALL BE REIMBURSED FOR HIS EXPENSES ON THE SAME BASIS AS ALL OTHER
NON-EMPLOYEE DIRECTORS OF THE COMPANY ARE COMPENSATED AND SHALL BE ELIGIBLE FOR
STOCK OPTIONS (OR OTHER STOCK-BASED COMPENSATION) ON THE SAME BASIS AS ALL OTHER
DIRECTORS OF THE COMPANY. THE ANNUAL RETAINER WILL BE PRORATED FOR THE CURRENT
YEAR IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PRACTICE. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, THE RECEIPT OF STOCK OPTIONS (OR OTHER STOCK-BASED
COMPENSATION) BY THE RILEY APPOINTEE IN HIS CAPACITY AS A DIRECTOR OF THE
COMPANY (OR THE EXERCISE OF ANY SUCH STOCK OPTIONS OR VESTING OF OTHER
STOCK-BASED COMPENSATION) SHALL NOT RESULT IN THE VIOLATION OF ANY OTHER TERMS
OF THIS AGREEMENT.


(E)  INDEMNIFICATION AND INSURANCE. THE RILEY APPOINTEE SHALL BE ENTITLED TO THE
SAME RIGHTS OF INDEMNIFICATION AS THE OTHER DIRECTORS EXCEPT WITH RESPECT TO ANY
ACTION BROUGHT BY ANY OF THE RILEY PARTIES OR THEIR AFFILIATES, ASSOCIATES OR
REPRESENTATIVES OR BY A THIRD PARTY AT THEIR BEHEST AS TO WHICH THE RILEY
APPOINTEE HEREBY WAIVES AND RELEASES SUCH RIGHTS OF INDEMNIFICATION. THE RILEY
APPOINTEE SHALL BE ADDED TO THE COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICY AS AN INSURED PARTY.


(F)  INFORMATION. THE RILEY PARTIES AGREE TO PROVIDE THE COMPANY WITH SUCH
INFORMATION CONCERNING THE RILEY APPOINTEE AS IS REQUIRED UNDER THE PROXY
RULES UNDER THE EXCHANGE ACT IN CONNECTION WITH THE PREPARATION AND FILING OF
THE COMPANY’S PROXY STATEMENTS RELATING TO ITS ANNUAL MEETINGS OF STOCKHOLDERS
OR ITS OTHER REPORTS OR REGISTRATION STATEMENTS TO BE FILED WITH THE SEC. THE
RILEY PARTIES HEREBY REPRESENT AND WARRANT THAT ALL SUCH INFORMATION HERETOFORE
OR HEREAFTER PROVIDED SHALL BE ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


3.             CONFIDENTIALITY.


(A)  IN HIS CAPACITY AS A DIRECTOR OF THE COMPANY, THE RILEY APPOINTEE WILL
OBTAIN AND/OR HAVE ACCESS TO INFORMATION CONCERNING THE COMPANY’S BUSINESS,
ASSETS, LIABILITIES, FINANCIAL CONDITION, RESULTS OF OPERATIONS, CASH FLOWS,
MARKETS AND MARKETING, CUSTOMERS, EMPLOYEES, PROCESSES, PRODUCTS, STRATEGIES,
PLANS, PROJECTIONS AND FORECASTS AND OTHER INFORMATION ABOUT THE COMPANY
(TOGETHER WITH ALL ANALYSES, COMPILATIONS, STUDIES, NOTES, SUMMARIES OR OTHER
DOCUMENTS CONTAINING OR BASED ON THE INFORMATION OBTAINED FROM THE COMPANY, THE
“COMPANY INFORMATION”) ON THE SAME BASIS AS OTHER NON-EMPLOYEE DIRECTORS OF THE
COMPANY. THE RILEY APPOINTEE ACKNOWLEDGES AND AGREES THAT, TO THE EXTENT THE
RILEY APPOINTEE CONTINUES TO SERVE AS A DIRECTOR OF THE COMPANY, SUCH PERSON
OWES A FIDUCIARY DUTY TO THE COMPANY TO REFRAIN FROM IMPROPER DISCLOSURE OF
CONFIDENTIAL INFORMATION.


(B)  TO THE EXTENT CONSISTENT WITH HIS FIDUCIARY DUTIES AS A DIRECTOR OF THE
COMPANY AND WITH THE PROVISIONS OF FEDERAL SECURITIES LAWS, THE RILEY APPOINTEE
MAY DISCLOSE COMPANY INFORMATION TO ANY OTHER RILEY PARTY, AND, TO THE EXTENT
CONSISTENT WITH THE PROVISIONS OF FEDERAL SECURITIES LAWS, ANY SUCH RILEY PARTY
WHO IS NOT A DIRECTOR OF THE COMPANY MAY DISCLOSE COMPANY INFORMATION TO ANY
OTHER RILEY PARTY. TO THE EXTENT CONSISTENT WITH HIS FIDUCIARY DUTIES AS A
DIRECTOR OF THE COMPANY AND WITH THE PROVISIONS OF FEDERAL SECURITIES LAWS, THE
RILEY APPOINTEE AND ANY OTHER RILEY PARTY MAY ALSO DISCLOSE COMPANY INFORMATION
TO ANY REPRESENTATIVE OF A RILEY PARTY WHO HAS EXECUTED AND DELIVERED TO RILEY
MANAGEMENT, WITH A COPY TO THE COMPANY’S GENERAL COUNSEL, AN UNDERTAKING IN THE
FORM OF EXHIBIT A HERETO. THE RILEY PARTIES ARE SPECIFICALLY PROHIBITED FROM
DISCLOSING COMPANY INFORMATION TO ANY OTHER STOCKHOLDER OF THE COMPANY WHO IS
NOT A RILEY PARTY, EXCEPT THAT SUCH RESTRICTION SHALL NOT APPLY (I) TO ANY
COMMUNICATION BY THE RILEY APPOINTEE WITH THE STOCKHOLDERS OF COMPANY, TO THE
EXTENT THAT SUCH COMMUNICATION IS CONSISTENT WITH THE FIDUCIARY DUTIES OF THE
RILEY APPOINTEE TO THE COMPANY AND ITS STOCKHOLDERS UNDER APPLICABLE LAWS, OR
(II) ANY INVOLVEMENT OF THE RILEY APPOINTEE IN OR WITH RESPECT TO ANY
COMMUNICATION MADE BY THE COMPANY TO ITS STOCKHOLDERS GENERALLY THAT IS
AUTHORIZED BY THE OFFICERS OF THE COMPANY OR BY RESOLUTION OF THE BOARD OF
DIRECTORS. FOR PROPOSES HEREOF, THE REPRESENTATIVES OF A PERSON SHALL BE ITS
DIRECTORS, OFFICERS, LEGAL COUNSEL AND ACCOUNTANTS (“REPRESENTATIVES”).


--------------------------------------------------------------------------------





(C)  ALL PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT THE RESTRICTIONS OF
DISCLOSURE OF COMPANY INFORMATION SHALL NOT APPLY TO INFORMATION THAT (I) WAS IN
OR ENTERS THE PUBLIC DOMAIN OR WAS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF DISCLOSURE BY A RILEY PARTY OR ANY REPRESENTATIVE
THEREOF, (II) WAS INDEPENDENTLY ACQUIRED BY A RILEY PARTY (OTHER THAN
INFORMATION ACQUIRED BY THE RILEY APPOINTEE AS A RESULT OF HIS MEMBERSHIP ON THE
BOARD OF DIRECTORS) WITHOUT VIOLATING ANY OF THE OBLIGATIONS OF ANY OF THE RILEY
PARTIES OR ANY OF THEIR REPRESENTATIVES UNDER THIS AGREEMENT OR ANY OTHER
CONFIDENTIALITY AGREEMENT, OR UNDER ANY OTHER CONTRACTUAL, LEGAL, FIDUCIARY OR
BINDING OBLIGATION OR DUTY OF ANY RILEY PARTY OR ITS REPRESENTATIVES, (III) WAS
AVAILABLE, OR BECOMES AVAILABLE, TO A RILEY PARTY ON A NON-CONFIDENTIAL BASIS
OTHER THAN AS A RESULT OF ITS DISCLOSURE TO A RILEY PARTY BY THE COMPANY OR ANY
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, BUT ONLY IF TO THE
KNOWLEDGE OF THE RILEY PARTIES THE SOURCE OF SUCH INFORMATION IS NOT BOUND BY A
CONFIDENTIALITY AGREEMENT WITH THE COMPANY OR IS NOT OTHERWISE PROHIBITED FROM
TRANSMITTING THE INFORMATION TO A RILEY PARTY OR ITS REPRESENTATIVES BY A
CONTRACTUAL, LEGAL, FIDUCIARY OR OTHER BINDING OBLIGATION, OR (IV) WAS
AUTHORIZED IN WRITING BY THE COMPANY TO BE DISCLOSED.


(D)  EACH RILEY PARTY ACKNOWLEDGES THAT THE FEDERAL SECURITIES LAWS PROHIBIT IT
FROM TRADING IN COMMON STOCK OR OTHER SECURITIES OF THE COMPANY WHILE IN THE
POSSESSION OF MATERIAL NON-PUBLIC INFORMATION RELATING TO THE COMPANY, OR FROM
COMMUNICATING SUCH INFORMATION OR OTHERWISE MAKING TRADING RECOMMENDATIONS TO
ANY OTHER PERSON UNDER CIRCUMSTANCES IN WHICH IT IS REASONABLY FORESEEABLE THAT
SUCH PERSON IS LIKELY TO TRADE IN COMMON STOCK OR OTHER SECURITIES OF THE
COMPANY. ACCORDINGLY, THE RILEY PARTIES AND THEIR RESPECTIVE PARTNERS, MANAGERS,
DIRECTORS, EMPLOYEES, ADVISORS AND AFFILIATES WILL REFRAIN FROM TRADING IN
COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR RECOMMENDING THAT OTHERS
TRADE IN COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, AT ANY TIME WHILE IN
THE POSSESSION OF COMPANY INFORMATION THAT CONSTITUTES “MATERIAL NON-PUBLIC
INFORMATION” WITHIN THE MEANING OF THE FEDERAL SECURITIES LAWS. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EACH RILEY PARTY AGREES TO BE BOUND BY AND TO
COMPLY WITH THE COMPANY’S INSIDER TRADING POLICY. THE COMPANY ACKNOWLEDGES THAT
B. RILEY & CO., INC. MAY CONTINUE TO TRADE ON BEHALF OF CUSTOMERS/CLIENTS
PROVIDED THE PERSONS EXECUTING OR RECOMMENDING SUCH TRADES ARE NOT GIVEN ACCESS
TO COMPANY INFORMATION AND SUCH TRADES ARE NOT BASED ON COMPANY INFORMATION
DISCLOSED IN VIOLATION OF THIS AGREEMENT.


(E)  THE RILEY PARTIES ACKNOWLEDGE THAT THE COMPANY MAKES NO EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OR COMPLETENESS OF THE COMPANY
INFORMATION, AND THAT THE COMPANY SHALL HAVE NO LIABILITY RESULTING FROM THE USE
OF THE COMPANY INFORMATION, ERRORS THEREIN OR OMISSIONS THEREFROM. THE RILEY
PARTIES AND THEIR RESPECTIVE PARTNERS, MANAGERS, DIRECTORS, EMPLOYEES, ADVISERS
AND AFFILIATES AND OTHER REPRESENTATIVES ARE NOT ENTITLED TO RELY ON THE
ACCURACY OR COMPLETENESS OF THE COMPANY INFORMATION.


(F)  IN THE EVENT THAT ANY RILEY PARTY OR ANY OF ITS REPRESENTATIVES IS REQUIRED
(WHETHER BY ORAL QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION OR
DOCUMENTS, SUBPOENAS, CIVIL OR CRIMINAL INVESTIGATIVE OR DISCOVERY DEMANDS OR
SIMILAR LEGAL PROCESSES, OR OTHERWISE) TO DISCLOSE ANY COMPANY INFORMATION, SUCH
RILEY PARTY FIRST PROVIDES THE COMPANY WITH PROMPT WRITTEN NOTICE OF SUCH
REQUIREMENT SO THAT THE COMPANY MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY, AND/OR WAIVE COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 3, AND IT
WILL COOPERATE AND WILL CAUSE ITS REPRESENTATIVES TO COOPERATE WITH THE COMPANY
WITH RESPECT TO THE FOREGOING. HOWEVER, SUCH RILEY PARTY OR ITS REPRESENTATIVE
SHALL BE PERMITTED TO DISCLOSE THAT PORTION (AND ONLY THAT PORTION) OF THE
COMPANY INFORMATION THAT SUCH RILEY PARTY OR REPRESENTATIVE IS LEGALLY COMPELLED
TO DISCLOSE UNLESS A PROTECTIVE ORDER IS IN PLACE.


(G)  TO THE EXTENT THAT ANY COMPANY INFORMATION MAY INCLUDE MATERIALS SUBJECT TO
THE ATTORNEY-CLIENT PRIVILEGE, THE COMPANY IS NOT WAIVING AND WILL NOT BE DEEMED
TO HAVE WAIVED OR DIMINISHED ITS ATTORNEY WORK-PRODUCT PROTECTIONS,
ATTORNEY-CLIENT PRIVILEGES OR SIMILAR PROTECTIONS AND PRIVILEGES AS A RESULT OF
THE DISCLOSURE OF ANY COMPANY INFORMATION (INCLUDING COMPANY INFORMATION RELATED
TO PENDING OR THREATENED LITIGATION) TO ANY RILEY PARTY. THE COMPANY
ACKNOWLEDGES THAT DISCLOSURES TO THE RILEY APPOINTEE ARE WITHIN SUCH PRIVILEGE.


(H)  THE PROVISIONS OF THIS SECTION 3 SHALL SUPERSEDE THE TERMS OF THE
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND RILEY DATED JUNE 20, 2006
(WHICH IS HEREBY TERMINATED) AND SHALL SURVIVE THE TERMINATION OF THE STANDSTILL
PERIOD (AS DEFINED BELOW) AND THE EXPIRATION OR THE TERMINATION OF THIS
AGREEMENT.


4.             ACQUISITIONS AND DISPOSITIONS OF STOCK.


(A)  EACH OF THE RILEY PARTIES COVENANTS AND AGREES THAT, DURING THE STANDSTILL
PERIOD (AS DEFINED BELOW), NEITHER IT NOR ANY OF ITS AFFILIATES OR ASSOCIATES
WILL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SPECIFICALLY EXPRESSED IN
A VOTE ADOPTED BY THE BOARD OF DIRECTORS, DIRECTLY OR INDIRECTLY, PURCHASE OR
CAUSE TO BE PURCHASED OR OTHERWISE ACQUIRE OR AGREE TO ACQUIRE, BECOME OR AGREE
TO BECOME THE BENEFICIAL OWNER OF, ANNOUNCE AN INTENTION TO ACQUIRE, OR OFFER OR
PROPOSE


--------------------------------------------------------------------------------





TO ACQUIRE, OR SOLICIT AN OFFER TO SELL, ANY COMMON STOCK OR OTHER SECURITIES 
ISSUED BY THE COMPANY (OTHER THAN THE SHARES), OR ANY SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR COMMON STOCK OR ANY OTHER EQUITY SECURITIES OF THE
COMPANY, IF IN ANY SUCH CASE IMMEDIATELY AFTER THE TAKING OF SUCH ACTION SUCH
RILEY PARTY AND ITS AFFILIATES AND ASSOCIATES WOULD, IN THE AGGREGATE,
BENEFICIALLY OWN MORE THAN FIFTEEN PERCENT (15%) OF THE THEN OUTSTANDING SHARES
OF COMMON STOCK; PROVIDED THAT THIS SECTION SHALL NOT APPLY TO ANY COMMON STOCK
OR OTHER SECURITIES OF THE COMPANY ACQUIRED PURSUANT TO OR RESULTING FROM ANY
DIRECTOR’S COMPENSATION, STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
RECLASSIFICATION, OR SIMILAR TRANSACTION.


(B)  IF ANY RILEY PARTY OWNS OR ACQUIRES ANY COMMON STOCK OR OTHER SECURITIES OF
THE COMPANY IN VIOLATION OF THIS AGREEMENT, SUCH COMMON STOCK OR OTHER
SECURITIES IN EXCESS OF THOSE PERMITTED  BY THIS AGREEMENT SHALL IMMEDIATELY BE
DISPOSED OF TO PERSONS WHO ARE NOT AFFILIATES OR ASSOCIATES OF THE RILEY PARTIES
IN BONA FIDE “BROKERS’ TRANSACTIONS” (AS DEFINED UNDER RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED), AND, WHILE OWNED OR HELD BY SUCH RILEY
PARTY, ANY SHARES IN EXCESS OF THE NUMBER PERMITTED TO BE OWNED BY THIS
AGREEMENT SHALL NOT BE VOTED WHILE SUCH VIOLATION PERSISTS.


5.             STANDSTILL ARRANGEMENTS.

Each of the Riley Parties agrees that, during the period from the date of this
Agreement through the earlier of (i) the ninetieth (90th) day after the date of
the 2007 Annual Meeting of Stockholders of the Company or (ii) October 31, 2007
(the “Standstill Period”), so long as the Company continues to nominate the
Riley Appointee, neither it nor any of its Affiliates or Associates will,
without the written consent of the Company, directly or indirectly, solicit,
request, advise, assist or encourage others to:


(A)  SOLICIT PROXIES OR WRITTEN CONSENTS OF STOCKHOLDERS WITH RESPECT TO COMMON
STOCK UNDER ANY CIRCUMSTANCES, OR MAKE, OR IN ANY WAY PARTICIPATE IN, ANY
“SOLICITATION” OF ANY “PROXY” TO VOTE ANY SHARES OF COMMON STOCK, OR BECOME A
“PARTICIPANT” IN ANY CONTESTED SOLICITATION FOR THE ELECTION OF DIRECTORS WITH
RESPECT TO THE COMPANY (AS SUCH TERMS ARE DEFINED OR USED IN RULES 14A-1 AND
ITEM 4 OF SCHEDULE 14A UNDER THE EXCHANGE ACT), OR SEEK TO ADVISE OR INFLUENCE
ANY PERSON WITH RESPECT TO THE VOTING, HOLDING OR DISPOSITION OF ANY SHARES OF
COMMON STOCK; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL PROHIBIT
THE RILEY APPOINTEE FROM EXERCISING HIS RIGHTS, DUTIES OR OBLIGATIONS AS A
DIRECTOR OF THE COMPANY;


(B)  SEEK TO CALL, OR REQUEST THE CALL OF, A SPECIAL MEETING OF THE STOCKHOLDERS
OF THE COMPANY (OTHER THAN, IN THE CASE OF THE RILEY APPOINTEE, A CALL MADE AS A
MEMBER OF THE BOARD OF DIRECTORS AS SUCH), OR MAKE, OR INDUCE ANY OTHER
STOCKHOLDER TO MAKE, ANY STOCKHOLDER PROPOSAL IN RESPECT OF THE COMPANY,
REGARDLESS OF WHETHER SUCH PROPOSAL IS MADE FOR INCLUSION IN THE COMPANY’S PROXY
MATERIALS, IS MADE AT OR IN RESPECT OF ANY STOCKHOLDERS MEETING OR IS MADE IN
CONNECTION WITH ANY ATTEMPT TO SOLICIT STOCKHOLDER CONSENTS, OR INDUCE OR ASSIST
ANY OTHER STOCKHOLDER IN DOING THE SAME, OR MAKE A REQUEST FOR A LIST OF THE
COMPANY’S STOCKHOLDERS;


(C)  NOMINATE OR PROPOSE ANY PERSON OR PERSONS AS A DIRECTOR OR DIRECTORS OF THE
COMPANY TO BE ELECTED AT ANY ANNUAL OR SPECIAL MEETING OF STOCKHOLDERS OF THE
COMPANY, OR INDUCE OR ASSIST OR REQUEST ANY OTHER STOCKHOLDER TO DO THE SAME,
EXCEPT BY WAY OF RECOMMENDING ONE OR MORE PERSONS TO THE COMPANY’S NOMINATING
COMMITTEE; PROVIDED THAT THIS PROHIBITION SHALL NOT APPLY TO ANY ACTIONS OF THE
RILEY PARTIES PURSUANT TO AND IN ACCORDANCE WITH SECTION 2 HEREOF;


(D)  MAKE OR ENCOURAGE ANY OTHER PERSON TO MAKE A DEMAND FOR INSPECTION OF ANY
OF THE BOOKS AND RECORDS OF THE COMPANY; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED HEREIN SHALL PROHIBIT THE RILEY APPOINTEE FROM EXERCISING HIS RIGHTS,
DUTIES OR OBLIGATIONS AS A DIRECTOR OF THE COMPANY;


(E)  INSTIGATE, ENCOURAGE OR ASSIST OR ENTER INTO ANY DISCUSSIONS OR
ARRANGEMENTS WITH, ANY PERSON TO DO ANY OF THE ACTIONS PROHIBITED OR RESTRICTED
BY SECTION 4 OR THIS SECTION 5.


6.             PRESS RELEASES AND OTHER PUBLIC STATEMENTS.

During the Standstill Period, the Company and the Riley Parties agree as
follows:


(A)  THE COMPANY AGREES, SUBJECT TO THE REQUIREMENTS OF APPLICABLE FEDERAL
SECURITIES LAWS, TO PROVIDE THE RILEY PARTIES WITH AN OPPORTUNITY TO REVIEW AND
COMMENT ON ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO THE COMPANY’S
STOCKHOLDERS


--------------------------------------------------------------------------------





CONTAINING STATEMENTS ABOUT THE RILEY PARTIES, PRIOR TO ITS PUBLIC RELEASE.


(B)  THE RILEY PARTIES AGREE, SUBJECT TO THE REQUIREMENTS OF APPLICABLE FEDERAL
SECURITIES LAWS, TO PROVIDE TO THE COMPANY AN OPPORTUNITY TO REVIEW AND COMMENT
ON ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO THE COMPANY’S STOCKHOLDERS
CONTAINING STATEMENTS ABOUT THE COMPANY, PRIOR TO ITS PUBLIC RELEASE.


(C)  PROMPTLY AFTER THE EXECUTION OF THIS AGREEMENT THE PARTIES HERETO SHALL
ISSUE A PRESS RELEASE IN THE FORM PREVIOUSLY AGREED TO IN WRITING BY THE PARTIES
HERETO.


(D)  NEITHER THE COMPANY NOR ANY OF THE RILEY PARTIES, NOR ANY OF THEIR
RESPECTIVE AFFILIATES OR ASSOCIATES, SHALL DIRECTLY OR INDIRECTLY MAKE OR ISSUE
OR CAUSE TO BE MADE OR ISSUED ANY DISCLOSURE, ANNOUNCEMENT OR STATEMENT
(INCLUDING WITHOUT LIMITATION THE FILING OF ANY DOCUMENT OR REPORT WITH THE SEC
OR ANY OTHER GOVERNMENTAL AGENCY OR ANY DISCLOSURE TO ANY JOURNALIST, MEMBER OF
THE MEDIA OR SECURITIES ANALYST) CONCERNING ANY OTHER PARTY TO THIS AGREEMENT OR
ANY OF ITS RESPECTIVE PAST, PRESENT OR FUTURE GENERAL PARTNERS, DIRECTORS,
OFFICERS OR EMPLOYEES, WHICH DISPARAGES, LIBELS OR DEFAMES SUCH  PERSON OR
PERSONS OR IS REASONABLY LIKELY TO BE CONSIDERED TO BE DEROGATORY OR DETRIMENTAL
TO THE GOOD NAME OR BUSINESS REPUTATION OF SUCH PERSON OR PERSONS; PROVIDED
THAT, THIS SECTION DOES NOT PRECLUDE CRITICISM OF PRIOR BUSINESS PRACTICES OR
DECISIONS SO LONG AS SUCH CRITICISM DOES NOT CONSTITUTE A PERSONAL ATTACK (I.E.
CRITICISM SHALL BE COUCHED AS A DISAGREEMENT OR A CHANGE).


7.             REMEDIES.


(A)  EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT IRREPARABLE HARM
WOULD OCCUR IN THE EVENT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO SPECIFIC RELIEF
HEREUNDER, INCLUDING, WITHOUT LIMITATION, AN INJUNCTION OR INJUNCTIONS TO
PREVENT AND ENJOIN BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE
SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY STATE OR FEDERAL COURT IN
THE STATE OF DELAWARE, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE
ENTITLED AT LAW OR IN EQUITY. ANY REQUIREMENTS FOR THE SECURING OR POSTING OF
ANY BOND WITH SUCH REMEDY ARE HEREBY WAIVED.


(B)  THE PARTIES HERETO AGREE THAT ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE BROUGHT SOLELY AND EXCLUSIVELY IN THE COURTS OF THE STATE OF DELAWARE AND/OR
THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE (AND
THE PARTIES AGREE NOT TO COMMENCE ANY ACTION, SUIT OR PROCEEDING RELATING
THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREE THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO THE RESPECTIVE ADDRESSES
SET FORTH IN SECTION 10 HEREOF SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
SUCH ACTION, SUIT OR PROCEEDING BROUGHT AGAINST ANY PARTY IN ANY SUCH COURT. THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN THE COURTS OF THE STATE OF DELAWARE OR THE
UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE, AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.


(C)  IF ACTION IS INITIATED TO ENFORCE THE PROVISIONS HEREOF, THE PREVAILING
PARTY SHALL BE ENTITLED TO REIMBURSEMENT OF ALL REASONABLE COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY IT IN CONNECTION THEREWITH.


8.             ENTIRE AGREEMENT.

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and supersedes any prior understandings or agreements
among them respecting any matters covered by this Agreement.


9.             NOTICES.

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be validly given, made or served, if in writing and sent by U.S. registered
mail, return receipt requested:

if to the Company:

Carreker Corporation.
4055 Valley View Lane, Suite 1000
Dallas, Texas 75244
Attention:   John S. Davis, Executive Vice President and General Counsel


--------------------------------------------------------------------------------




with a copy to:
Locke Liddell & Sapp LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75210
Attention: John McKnight, Esq.

if to the Riley Parties:

Riley Investment Management, LLC
11000 Santa Monica Blvd., Suite 800
Los Angeles, California 90025
Attention: Bryant R. Riley

with a copy to:
Paul, Hastings, Janofsky & Walker, LLP
695 Towne Center Drive
Costa Mesa, California 92626
Attention; Peter J. Tennyson


10.          LAW GOVERNING.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without regard to any conflict of laws
provisions thereof.


11.          COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


12.          NO PRESUMPTION AGAINST DRAFTSMAN; NO ADMISSION.

Each of the undersigned parties hereby acknowledges the undersigned parties
fully negotiated the terms of this Agreement, that each such party had the
advice of legal counsel and an equal opportunity to influence the drafting of
the language contained in this Agreement and that there shall be no presumption
against any such party on the ground that such party was responsible for
preparing this Agreement or any part hereof. Nothing contained herein shall
constitute an admission by any party hereto of liability or wrongdoing.


13.          ENFORCEABILITY.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties that the parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any such that is held invalid, void or
unenforceable by a court of competent jurisdiction.


14.          AMENDMENT AND WAIVER.

All modifications and amendments to, and waivers of, this Agreement must be in
writing. No amendment or waiver of any provision of this Agreement shall be
implied by any failure of any party to enforce any remedy upon the violation of
such provision, even if such violation is continued or repeated subsequently.

[Signature page follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

CARREKER CORPORATION

RILEY INVESTMENT

MANAGEMENT, LLC

 

                                                              

By: John D. Carreker, Jr., Chairman & CEO

                                                              

By: Bryant R. Riley, President

 

SACC PARTNERS LP

 

 

By:,

Riley Investment Management,
LLC, General Partner

 

 

 

By:                                                                

 

 

               Bryant R. Riley, President

 

 

                                                              

Bryant R. Riley

 


--------------------------------------------------------------------------------